DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9; p.19, line 11-12, “the bottom hook element” lacks antecedent basis. It is recommended that it would be replaced with “the bottom connecting element”. 

	Claim 10 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] and in further view of Slinkard [US 10645909 B1 published on May 12, 2020].
Regarding claim 1 Donegan teaches, an ant moat (see Donegan p.3, para.0048, line 2; the hanger assembly 104 includes an ant moat) for use with a hummingbird feeder (see Donegan p.2, para.0031, line 17-20; The nectar bird feeder may include various features that may be adapted to attract various nectar feeding birds, for example: hummingbirds, orioles, or the like)  said ant moat comprising a reservoir body (see Donegan p.3, para.0048, line 2-3; an ant moat having a body 202) 
including a base (see Donegan attached annotated fig.19A) and at least one sidewall (see Donegan attached annotated fig. 19A) that together define a fluid holding region (see Donegan p.4, para.0052, line 5-7; The proximal surface 214 is configured to receive and hold a fluid, such as water) having an open top (see Donegan p.4 para.0052 line 7; through an opening 218), said reservoir body including a top connecting element (see Donegan attached annotated fig.19A) that projects upwardly from the base underneath the liquid level in the fluid holding region, a bottom connecting element (see Donegan attached annotated fig.19A and p.4, para.0052, line 9-10; the distal surface 216 is configured to receive the planar surface 112 of the reservoir 102) that is directed downwardly from the base for connection to a hummingbird feeder that is supported beneath the ant moat, 

Mercil teaches a top connecting element 32 coupled to a hanger (see Mercil attached annotated figure).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Mercil to include, a hanger wire coupled to the top connecting element so as to suspend the hummingbird feeder at a height above ground level to make viewing easier.
Donegan is silent about, the sidewall of the reservoir body including a water level and an oil level indicator that is positioned above the water level indicator.
Slinkard teaches, the sidewall of the reservoir body including a water level indicator (see Slinkard attached annotated fig.1) and an oil level indicator (see Slinkard attached annotated fig.1) that is positioned above the water level indicator.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Slinkard to include, the sidewall of the reservoir body including a water level indicator and an oil level indicator that is positioned above the water level indicator in order to show the volume of water in the container (see detailed description col.2, line 27-28 as taught by Slinkard).

    PNG
    media_image1.png
    362
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    384
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    381
    294
    media_image3.png
    Greyscale

Regarding claim 11 Donegan teaches, an ant-resistant hummingbird feeder assembly comprising:
a hummingbird feeder (see Donegan p.2, para.0031, line 17-20; The nectar bird feeder may include various features that may be adapted to attract various nectar feeding birds, for example: hummingbirds, orioles, or the like) including a nectar reservoir (see Donegan fig.1 and p.2, para.0033, line 2-4, a reservoir 102 is configured to hold bird food, which may nectar or the like) in fluid communication with a bottom basin (see Donegan fig.1 and p.2, para.0033, line 5, a basin assembly 106), said bottom basin having nectar access apertures (see Donegan fig.1, ports 128) through which a hummingbird can insert its beak to access nectar held within the basin (see Donegan fig.1 and p.2, para.0038, line 11-12; one or more ports 128 through which a bird may access the nectar), 
an upper end (see Donegan fig.1, a reservoir engaging portion 116) of said nectar reservoir having 
a hanging structure (see Donegan fig.1, a hanger assembly 104), used to support the feeder in a vertically suspended configuration; and
(see Donegan p.3, para.0048, line 2; the hanger assembly 104 includes an ant moat) including a reservoir body (see Donegan p.3, para.0048, line 2-3; an ant moat having a body 202) having a base (see Donegan attached annotated fig.19A) and at least one sidewall (see Donegan attached annotated fig. 19A) that together define a fluid holding region (see Donegan p.4, para.0052, line 5-7; The proximal surface 214 is configured to receive and hold a fluid, such as water) having an open top (see Donegan p.4 para.0052 line 7; through an opening 218), said reservoir body including a bottom connecting element (see Donegan attached annotated fig.19A and p.4, para.0052, line 9-10; the distal surface 216 is configured to receive the planar surface 112 of the reservoir 102) that is directed downwardly from the base for attachment to the hanging structure of the hummingbird feeder that is supported beneath the ant moat, and a top connecting element (see Donegan attached annotated fig.19A) that projects upwardly from the base of the body.
Donegan is silent as to the top connecting element being coupled to a hanger wire.
Mercil teaches a top connecting element 32 coupled to a hanger (see Mercil attached annotated figure) that is used to support the ant moat and the hummingbird feeder from a support element in the vertically suspended configuration.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Mercil to include, a hanger wire coupled to the top connecting element so as to suspend the hummingbird feeder at a height above ground level to make viewing easier.
Donegan is silent about, the sidewall of the reservoir body of the ant moat including a water level indicator and an oil level indicator that is positioned above the water level indicator.
Slinkard teaches, the sidewall of the reservoir body of the ant moat including a water level indicator (see Slinkard attached annotated fig.1) and an oil level indicator (see Slinkard attached annotated fig.1) that is positioned above the water level indicator.
 that is positioned above the water level indicator in order to show the volume of water in the container (see detailed description col.2, line 27-28 as taught by Slinkard).

Regarding claim 12 Donegan as modified by Mercil and Slinkard (references to Donegan) teaches, wherein the hanging structure of the hummingbird feeder is a handle (see Donegan fig.1, a hanging portion 124).

Regarding claim 13 Donegan as modified by Mercil and Slinkard (references to Mercil) teaches, the top and bottom connecting elements are hook elements (see Mercil attached annotated figure below).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified Slinkard to combine the teaching of Mercil to include, the top (element 32) and bottom (element 34) connecting elements as hook elements so as to suspend the hummingbird feeder at a height above ground level to make viewing easier.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020] and in further view of McMullen [US 20100192866 A1 published on August 5, 2010] 
Regarding claim 2 Donegan as modified by Mercil and Slinkard is silent about, wherein the sidewall is transparent.
(see McMullen p.2, para.0017, line 8-9; a transparent fluid reservoir).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil and Slinkard to combine the teaching of McMullen to include, wherein the sidewall is transparent in order to gauge the amount of feeding solution remaining in the fluid reservoir (see p.6, para.0076, line 4-5 as taught by McMullen).

Regarding claim 14 Donegan as modified by Mercil and Slinkard is silent about, wherein the sidewall of the ant moat is transparent.
McMullen teaches, wherein the sidewall of the ant moat is transparent (see McMullen p.2, para.0017, line 8-9; a transparent fluid reservoir).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil and Slinkard to combine the teaching of McMullen to include, wherein the sidewall is transparent in order to gauge the amount of feeding solution remaining in the fluid reservoir (see p.6, para.0076, line 4-5 as taught by McMullen). 
 
Claims 3-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020] and in further view of Dault [US 20110073043 A1 published on March 31, 2011] 
Regarding claim 3 Donegan as modified by Mercil and Slinkard (references to Slinkard) teaches
(see Slinkard attached annotated fig.1) of said plurality of planar sides.
Donegan as modified by Mercil and Slinkard is silent about, wherein the sidewall is formed of a plurality of planar sides to form a three-dimensional polygon 
Dault teaches, wherein the sidewall is formed of a plurality of planar sides (see Dault attached annotated fig.7, and p.4, para.0122, line 18-23) to form a three-dimensional polygon (see Dault attached annotated fig.7), 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil and Slinkard to combine the teaching of Dault to include, wherein the sidewall is formed of a plurality of planar sides to form a three-dimensional polygon in order to reflect and refract light to attract birds (see p.2, para.0090, line 22-23 as taught by Dault). 





    PNG
    media_image4.png
    319
    410
    media_image4.png
    Greyscale


Regarding claim 4, Donegan as modified by Mercil, Slinkard and Dault (references to Dault) teaches, wherein the three- dimensional polygon has six planar sides to be hexagonal (see Dault attached annotated fig.7).

Regarding claim 5 Donegan as modified by Mercil, Slinkard and Dault (references to Slinkard) teaches, wherein the water level indicator and the oil level indicator are provided on only one of said six planar sides (see Slinkard attached annotated fig.1).

Regarding claim 6 Donegan as modified by Mercil, Slinkard and Dault (references to Slinkard) teaches, wherein the water level indicator includes a first horizontal line and the oil level indicator includes a second horizontal line, said second horizontal line being spaced above and parallel with said first horizontal line (see Slinkard attached annotated fig.1).

(see Slinkard attached annotated fig.1).
	Slinkard discloses the claimed invention except for including a first word designation and a second word designation.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the application to include a first word designation and a second word designation, since applicant has not disclosed that including a first word designation and a second word designation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the horizontal indicators.

Regarding claim 8 Donegan as modified by Mercil, Slinkard and Dault (references to Slinkard) teaches, wherein the first word designation is “WATER” and the second word designation is “OIL” (see Slinkard attached annotated fig.1).
Slinkard discloses the claimed invention except for the words “WATER” and “OIL”.  It would have been an obvious matter of design choice  to one of ordinary skill in the art before the effective filling date of the application to write the words “WATER” and “OIL”, since applicant has not disclosed that the word “WATER” and “OIL” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the horizontal indicators.

Regarding claim 15 Donegan as modified by Mercil and Slinkard (references to Slinkard) teaches, the water level indicator and the oil level indicator (see Slinkard attached annotated fig.1) being provided on at least one (see Slinkard attached annotated fig.1) of said plurality of planar sides.
 plurality of planar sides to form a three-dimensional polygon
Dault teaches, wherein the sidewall is formed of a plurality of planar sides (see Dault attached annotated fig.7 and p.4, para.0122, line 18-23) to form a three-dimensional polygon (see Dault attached annotated fig.7), 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil and Slinkard to combine the teaching of Dault to include, wherein the sidewall is formed of a plurality of planar sides to form a three-dimensional polygon in order to reflect and refract light to attract birds (see p.2, para.0090, line 22-23 as taught by Dault). 

Regarding claim 16 Donegan as modified by Mercil and Slinkard and Dault (references to Slinkard) teaches, wherein the water level indicator and the oil level indicator are provided on only one of said plurality of planar sides (see Slinkard attached annotated fig.1).

Regarding claim 17 Donegan as modified by Mercil, Slinkard and Dault (references to Slinkard) teaches, wherein the water level indicator includes a first horizontal line and the oil level indicator includes a second horizontal line, said second horizontal line being spaced above and parallel with said first horizontal line (see Slinkard attached annotated fig.1).

Regarding claim 18 Donegan as modified by Mercil, Slinkard and Dault (references to Slinkard) teaches, wherein the water level indicator further includes a first word designation associated with the first horizontal line and the oil level indicator includes a second word designation associated with the second horizontal line (see Slinkard attached annotated fig.1).


Regarding claim 19 Donegan as modified by Mercil, Slinkard and Dault (references to Slinkard) teaches, wherein the first word designation is “WATER” and the second word designation is “OIL” (see Slinkard attached annotated fig.1).
Slinkard discloses the claimed invention except for the words “WATER” and “OIL”.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the application to write the words “WATER” and “OIL”, since applicant has not disclosed that the word “WATER” and “OIL” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the horizontal indicators.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020] and in further view of Smothers [US 20070006813 A1 published on January 11, 2007] 
Regarding claim 9 Donegan teaches, a method of using an ant moat (see Donegan p.3, para.0048, line 2; the hanger assembly 104 includes an ant moat) with a hummingbird feeder (see Donegan p.2, para.0031, line 17-20; The nectar bird feeder may include various features that may be adapted to attract various nectar feeding birds, for example: hummingbirds, orioles, or the like) (see Donegan fig.1 and p.2, para.0038, line 11-12; one or more ports 128 through which a bird may access the nectar), the ant moat including a reservoir body (see Donegan p.3, para.0048, line 2-3; an ant moat having a body 202) including a base (see Donegan attached annotated fig.19A) and at least one sidewall (see Donegan attached annotated fig. 19A) that together define a fluid holding region (see Donegan p.4, para.0052, line 5-7; The proximal surface 214 is configured to receive and hold a fluid, such as water) having an open top (see Donegan p.4 para.0052 line 7; through an opening 218), said reservoir body including a bottom connecting element (see Donegan attached annotated fig.19A and p.4, para.0052, line 9-10; the distal surface 216 is configured to receive the planar surface 112 of the reservoir 102) that is directed downwardly from the base for connection to the hummingbird feeder that is supported beneath the ant moat, and a top connecting element (see Donegan attached annotated fig.19A) that projects upwardly from the base of the body, the method comprising:
Donegan is silent as to the top connecting element being coupled to a hanger wire that is used to support the ant moat and the hummingbird feeder from a support element, securing the top connecting element of the ant moat to the hanger wire with the hummingbird feeder coupled to the bottom hook element prior to use.
Mercil teaches, a top connecting element 32 coupled to a hanger (see Mercil attached annotated figure) that is used to support the ant moat and the hummingbird feeder from a support element, securing the top connecting element of the ant moat to the hanger wire with the hummingbird feeder coupled to the bottom hook element (see Mercil attached annotated figure) prior to use.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Mercil to include a hanger wire coupled to the top connecting element so as to suspend the hummingbird feeder at a height above ground level to make viewing easier.

Slinkard teaches, the sidewall of the reservoir body including a water level indicator (see Slinkard attached annotated fig.1) and an oil level indicator (see Slinkard attached annotated fig.1) that is positioned above the water level indicator (see Slinkard attached annotated fig.1), 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Slinkard to include, the sidewall of the reservoir body including a water level indicator and an oil level indicator that is positioned above the water level indicator in order to show the volume of water in the container (see detailed description col.2, line 27-28 as taught by Slinkard).
Donegan is silent about, adding water to the fluid holding region; adding oil to the fluid holding region,
Smothers teaches, adding water to the fluid holding region (see Smothers fig.1A p.2, para.0042, line 2-7; the crawling insect fluid barrier reservoir 20 is filled with water); adding oil to the fluid holding region (see Smothers fig.1A p.2, para.0042, line 2-7; the crawling insect fluid barrier reservoir 20 is filled with oil)  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference to combine the teaching of Smothers to include, adding water to the fluid holding region; adding oil to the fluid holding region in order to prevent crawling insects from reaching the feeding tube 50 and accessing feeding solution (see p.2, para.0042, line 6-7 as taught by Smothers).
Donegan as modified above does not teach adding water, up to the water level indicator and adding oil up to the oil level indicator during use.  
(see Slinkard attached annotated fig.1); up to the oil level indicator (see Slinkard attached annotated fig.1) 
Donegan as modified provide, the oil remaining on top of the water to prevent the water from evaporating when the feeder is in use and thereby extending the time period over which the ant moat is effective in preventing ants from reaching the nectar access apertures in the hummingbird feeder (see MPEP 2112(IV); functional language limitation wherein Smothers teaches inherently that adding oil to water will yield oil remaining on top of the water to prevent the water from evaporating when the feeder is in use and thereby extending the time period over which the ant moat is effective in preventing ants from reaching the nectar access apertures in the hummingbird feeder).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donegan [US 20190174724 A1 published on June 13, 2019] in view of Mercil [US 4441458 A published on April 10, 1984] in view of Slinkard [US 10645909 B1 published on May 12, 2020] in view of Smothers [US 20070006813 A1 published on January 11, 2007] and in further view of Overstreet [US 4901673 A published on February 20, 1990].
Regarding claim 10 Donegan as modified by Mercil, Slinkard and Smothers is silent about, wherein the oil is mineral oil
Overstreet teaches, wherein the oil is mineral oil (see Overstreet fig.1, col.4, line 49; The fluid 31 is preferably non-toxic mineral oil). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Donegan reference as modified by Mercil, Slinkard and Smothers to combine the teaching of Overstreet to include, wherein the oil is mineral oil in order to provide an effective barrier which prevents insects, and especially ants, from travelling down the suspending fastener to the simulated nectar filled reservoir (see abstract as taught by Overstreet).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643